Case 2:14-cv-02832-ES-MAH Document 282-3 Filed 03/04/21 Page 1 of 10 PagelD: 10283

Exhibit 2
Case 2:14-cv-02832-ES-MAH Document 282-3 Filed 03/04/21 Page 2 of 10 PagelD: 10284

VERITEXT
QW *. SOLUTIONS

Deposition of:

Keith Teruya
February 24, 2021

In the Matter of:

WAG Acquistions v Gattyan Group

Veritext Legal Solutions
800-734-5292 | calendar-dmv@veritext.com |

 
Case 2:14-cv-02832-ES-MAH Document 282-3 Filed 03/04/21 Page 3 of 10 PagelD: 10285

 

Page 1

1 IN THE UNITED STATES DISTRICT COURT
2 FOR THE DISTRICT OF NEW JERSEY

4 WAG ACQUISITION, L.L.C.,

5 Plaintiff,

)
)
)
)
)
6 vs. ) Civil Action
) No. 2:14-cv-02832
7 GATTYAN GROUP S.a.r.l., et ) (ES) (MAH)
al, )

)

)

Defendants.

10
11 VIDEOTAPED VIDEOCONFERENCE DEPOSITION OF
12 KEITH J. TERUYA

13 Taken in behalf of Defendants

14 * * *

15
16 February 24, 2021
17
18 McMinnville, Oregon
19
20
21
22
23
24 Teresa L. Dunn, CSR, CCR, RPR
25 Court Reporter

 

 

 

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:14-cv-02832-ES-MAH Document 282-3 Filed 03/04/21 Page 4 of 10 PagelD: 10286

 

Page 2
1 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
2 AT SEATTLE
3 )
WAG ACQUISITION, L.L.C., )
4 )
Plaintiff, )
5 )
vs. ) Case No.
6 ) 2:19-cv-01278-BJUR
FLYING CROCODILE, INC., )
7 d/b/a FCI, INC., et al, )
)
8 Defendants. )
9
10 VIDEOTAPED VIDEOCONFERENCE DEPOSITION OF
11 KEITH J. TERUYA
12 Taken in behalf of Defendants
13
14 * * *
15
16 February 24, 2021
17
18 McMinnville, Oregon
19
20
21
22
23
24 Teresa L. Dunn, CSR, CCR, RPR
25 Court Reporter

 

 

 

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:14-cv-02832-ES-MAH Document 282-3 Filed 03/04/21 Page 5 of 10 PagelD: 10287

11

12

13

14
15

16
17
18
19
20
21
22
23
24
25

 

 

Page 3

ALL APPEARANCES REMOTE VIA ZOOM:
For the Plaintiff:
MR. RONALD ABRAMSON
MR. MICHAEL LEWIS
Liston Abramson, LLP
The Chrysler Building
405 Lexington Avenue
46th Floor
New York, NY 10174
212-257-1630
ron.abramson@listonabramson.com
michael.lewis@listonabramson.com

For the Defendants:

MR. RICHARD V. WELLS

MR. KEVIN O'BRIEN

Baker & McKenzie, LLP

815 Connecticut Avenue, N.W.
Washington, DC 20006
202-835-6143
richard.wells@bakermckenzie.com
kevin.obrien@bakermckenzie.com

Also Present:
DaShun Montgomery, Videographer

 

 

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:14-cv-02832-ES-MAH Document 282-3 Filed 03/04/21

JH U1 fs

10

11

12

13

14

15

16
17
18
19
20
21
22
23
24
25

Page 6 of 10 PagelD: 10288

 

 

Page 4
INDEX

Examination by: Page

MR. WELLS 7

MR. ABRAMSON 92

EXHIBITS

Exhibit Description Page

1 Notice of Taking Remote 5
Virtual Deposition

2 Notice of Taking Remote 5
Virtual Deposition

3 Declaration of Keith J. 15
Teruya

4 Declaration of Keith J 15
Teruya

5 Declaration of Keith J 15
Teruya

6 Declaration of Keith J 15
Teruya

7 U.S. Patent 8,327,011 15

8 U.S. Patent 8,122,141 15

9 U.S. Patent 8,185,611 15

10 U.S. Patent 8,364,839 15

11 Keith J. Teruya, Executive 17
Summary

 

 

Veritext Legal Solutions

215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~

202-803-8830
Case 2:14-cv-02832-ES-MAH Document 282-3 Filed 03/04/21 Page 7 of 10 PagelD: 10289

 

Page 27
1 the fact that you gave the appropriate context 10:42:08
2 in the beginning to say that bit was part of the 10:42:11
3 media data. 10:42:15
4 Q. Okay. So let me re-ask it and see if 10:42:18
5 this is correct. If it's established that the 10:42:23
6 bit is part of audio or video media data then 10:42:26
7 that bit, you would consider it to be a media 10:42:30
8 data element; is that correct? 10:42:34
9 A. No. I would consider that to be a media 10:42:34
10 data bit which is part of a media data element. 10:42:38
11 Q. Okay. So in that case what is the media 10:42:44
12 data element that comprises that media data bit? 10:42:49
13 A. You just defined it. You said it was 10:42:53
14 audio or video. 10:42:56
15 Q. What's the length of -- 10:43:03
16 A. That's the example that you gave to me. 10:43:04
17 Q. What length does that media data element 10:43:07
18 need to be to constitute a media data element? 10:43:11
19 A. It doesn't have to have specific length 10:43:13
20 because it's defined by its use, use and type. 10:43:20
21 Q. A media data element is defined by its 10:43:29
22 use and type? 10:43:35
23 A. No. I said -- you asked me how can I 10:43:36
24 define it. I gave you the answer, it's defined 10:43:39
25 by use and type. 10:43:42

 

 

 

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:14-cv-02832-ES-MAH Document 282-3 Filed 03/04/21 Page 8 of 10 PagelD: 10290

 

Page 54
1 of the user buffer will fill the rate of 32,000 11:40:07
2 bits per second. 11:40:12
3 Do you see that? 11:40:13
4 A. Yes. 11:40:14
5 Q. Are those units that you would 11:40:15
6 understand the rate to be measured in? 11:40:19
7 A. Yes, but remember I mentioned in my 11:40:20
8 previous answer about measurement at what level? 11:40:26
9 Do you remember what I said? 11:40:33
10 Q. Okay. So what level is this discussing 11:40:36
11 here? 11:40:38
12 A. This is that a media -- a physical 11:40:38
13 network transport media discussion about how 11:40:43
14 many bits per second the internet channel is. 11:40:49
15 We're not talking about media movement 11:40:53
16 here. We're talking about the maximum rate at 11:40:56
17 which the media could move at this -- by these 11:40:59
18 definitions of bit rates way down at the 11:41:03
19 Ethernet or transport media level, not the media 11:41:09
20 at the upper levels of frame rates for video or 11:41:15
21 anything like that. 11:41:19
22 And what this would dictate is the 11:41:20
23 responsiveness from a programmatic standpoint 11:41:24
24 about the size of the initial buffer and what is 11:41:28
25 required to make sustained transmission 11:41:31

 

 

 

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:14-cv-02832-ES-MAH Document 282-3 Filed 03/04/21 Page 9 of 10 PagelD: 10291

 

Page 55
1 uninterrupted and what these things will define 11:41:36
2 is the outside capacity of what you can do. 11:41:41
3 Q. Okay. So the sending rate in claim 1 of 11:41:47
4 the '611 patent is not discussing the data 11:41:51
5 transmission at the transport layer, correct? 11:41:58
6 MR. ABRAMSON: Object to the form. 11:42:01
7 THE WITNESS: That's not -- do you want 11:42:02
8 to rephrase that question because there are 11:42:10
9 elements to that statement that are not 11:42:14
10 reflected in what the claim is asserting to. 11:42:21
11 Q. (By Mr. Wells) Okay. I'm just looking 11:42:25
12 at your previous answer. You said that the bits 11:42:27
13 per second discussion in column 9 has to do with 11:42:34
14 data movement at the transport layer, correct? 11:42:38
15 A. At the transport media layer. 11:42:41
16 Q. Okay. So my question is, the sending 11:42:46
17 rate described in claim 1 of the '611 patent is 11:42:52
18 not the rate at that transport media layer, 11:42:56
19 correct? 11:43:00
20 MR. ABRAMSON: Object to the form. 11:43:00
21 THE WITNESS: The example that you made 11:43:01
22 me reference, that we just finished referencing, 11:43:08
23 was to provide an example of why it is you may 11:43:13
24 or may not need to fill buffers, at what 11:43:19
25 Capacity based, say, on what level of 11:43:27

 

 

 

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:14-cv-02832-ES-MAH Document 282-3 Filed 03/04/21 Page 10 of 10 PageID: 10292

 

Page 63
1 an I-frame. Do you see that? 11:53:33
2 A. Hang on, give me just a moment. 11:53:36
3 Q. Sure. 11:53:42
4 MR. ABRAMSON: What exhibit is this? 11:53:43
5 MR. WELLS: It's Exhibit 4. 11:53:45
6 MR. ABRAMSON: 4? 11:53:50
7 MR. WELLS: Yes. 11:53:51
8 THE WITNESS: Okay. I'm there. 11:53:53
9 Q. (By Mr. Wells) So is an I-frame a media 11:53:54
10 data element? 11:54:07
11 A. Yes. 11:54:07
12 Q. Is it true that some frames may be 11:54:07
13 larger than other frames? 11:54:15
14 A. Yes. 11:54:17
15 Q. So it's your testimony that a media data 11:54:17
16 element can vary in length, correct? 11:54:23
17 A. Well, my definition of media data 11:54:24
18 elements is elements. So, you know, if you want 11:54:34
19 to get specific let's define what we're talking 11:54:36
20 about with respect to size because elements to 11:54:42
21 me refers to any object related to that 11:54:48
22 definition. You are getting down to size. 11:54:51
23 Are we talking about segment sizes? 11:54:57
24 Q. No, my question was on frame sizes. 11:55:01
25 A. Okay. 11:55:05

 

 

 

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
